DETAILED ACTION
This Office action is in response to the amendment filed on October 11, 2021.
Claims 1, 2, 4-7, 9, 10, and 12-20 are pending.
Claims 1, 4, 5, 9, 10, and 12-20 have been amended.
Claims 3, 8, and 11 have been canceled.
Claims 1, 2, 4-7, 9, 10, and 12-20 are allowed and will be renumbered as 1-17 in the patent.
The objections to Claims 1, 5, and 9-20 are withdrawn in view of Applicant’s amendments to the claims or cancellation of the claims or Examiner’s amendments to the claims.
The 35 U.S.C. § 112(b) rejections of Claims 1-20 are withdrawn in view of Applicant’s amendments to the claims or cancellation of the claims.
The 35 U.S.C. § 101 rejections of Claims 10 and 12-19 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Bruce C. Shem (Reg. No. 64,914) on October 27, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 10/11/2021), please amend Claims 1, 4, 5, 9, 10, and 12-20 as follows:

1. (Currently Amended) A method comprising:
retrieving, by a network device, a definition of a command line interface (CLI) command, wherein the definition of the CLI command includes:
a syntax specification comprising one or more syntax elements, wherein the syntax specification expresses a grammar for producing valid instances of the CLI command; and
a data structure comprising, for each syntax element in the one or more syntax elements, information indicating how the each syntax element is matched to input text strings;
generating, by the network device, a parse graph based on the definition of the CLI command, wherein the parse graph incorporates the grammar and the information for the each syntax element, and wherein [[the]] generating the parse graph comprises:
generating a command parse graph associated with the CLI command;
a plurality of CLI commands; and
merging two or more nodes in the command parse graph that originate from different command parse graphs;
receiving, by the network device, an input text string;
identifying, by the network device, a match between the input text string and the CLI command by traversing the parse graph; and
upon identifying the match between the input text string and the CLI command, invoking, by the network device, a command handler function associated with the CLI command.

2. (Original) The method of claim 1 wherein the parse graph is associated with a CLI command mode supported by the network device, and wherein the CLI command mode is associated with a plurality of CLI commands including the CLI command.

3. (Canceled)

4. (Currently Amended) The method of claim 1 wherein generating the command parse graph associated with the CLI command comprises:
parsing the syntax specification using a grammar parser; and
generating a syntax graph based on the parsing, wherein each node in the syntax graph represents a syntax element in the one or more syntax elements.


adding, to each node in the syntax graph, the information for the each syntax element represented by the each node in the syntax graph.

6. (Previously Presented) The method of claim 1 wherein the command parse graph associated with the CLI command is generated at boot-up of the network device.

7. (Previously Presented) The method of claim 2 wherein the aggregating is performed at a time the CLI command mode is first entered.

8. (Canceled)

9. (Currently Amended) The method of claim [[8]] 1 wherein first and second nodes in the command parse graph are merged when:
the first and second nodes in the command parse graph include identical information; and
for each node of the first and second nodes in the command parse graph, there is a single traversal path from a start node [[of]] in the command parse graph to the each node of the first and second nodes in the command parse graph.

10. (Currently Amended) A device comprising:
a processor; and
computer readable storage medium having stored thereon program code that, when executed by the processor, causes the processor to:
retrieve a definition of a command line interface (CLI) command, wherein the definition of the CLI command includes:
a syntax specification comprising one or more syntax elements, wherein the syntax specification expresses a grammar for producing valid instances of the CLI command; and
a data structure comprising, for each syntax element in the one or more syntax elements, information indicating how the each syntax element is matched to input text strings;
generate a parse graph based on the definition of the CLI command, wherein the parse graph incorporates the grammar and the information for the each syntax element, and wherein [[the]] generating the parse graph comprises:
generating a command parse graph associated with the CLI command;
aggregating the command parse graph with other command parse graphs associated with other CLI commands of [[the]] a plurality of CLI commands; and
merging two or more nodes in the command parse graph that originate from different command parse graphs;
receive an input text string;
identify a match between the input text string and the CLI command by traversing the parse graph; and
upon identifying the match between the input text string and the CLI command, invoke a command handler function associated with the CLI command.

11. (Canceled)

12. (Currently Amended) The device of claim 10 wherein the information for the each syntax element includes a matcher function that processes a token of an input text string and outputs an indication of whether the token of the input text string matches the each syntax element.

13. (Currently Amended) The device of claim 10 wherein the information for the each syntax element includes a guard function that outputs an indication of whether the each syntax element is matched to an input text string in view of one or more criteria determined at runtime of a CLI of the device.

14. (Currently Amended) The device of claim 10 wherein the information for the each syntax element includes a first parameter that indicates a maximum number of times the each syntax element is matched to tokens in an input text string.

15. (Currently Amended) The device of claim 14 wherein the information for the each syntax element further includes a second parameter that indicates a match count associated with the each syntax element is shared with one or more other syntax elements [[of]] in the one or more syntax elements.

for the each syntax element includes a parameter indicating that information regarding a match made between a token of the input text string and the each syntax element is saved in a shared memory area of a CLI parser of the device for use in facilitating matching of one or more other tokens in the input text string to one or more other syntax elements [[of]] in the one or more syntax elements.

17. (Currently Amended) The device of claim 10 wherein the data structure further includes, for another syntax element in the one or more syntax elements, an identifier of a sub-expression, and wherein the sub-expression defines another syntax element to be inserted into a syntax string at a location of the another syntax element.

18. (Currently Amended) A non-transitory computer readable storage medium having stored thereon program code executable by a device, the program code comprising:
code that causes the device to retrieve a definition of a command line interface (CLI) command, wherein the definition of the CLI command includes:
a syntax specification comprising one or more syntax elements, wherein the syntax specification expresses a grammar for producing valid instances of the CLI command; and
a data structure comprising, for each syntax element in the one or more syntax elements, information indicating how the syntax element is matched to input text strings;
code that causes the device to generate a parse graph based on the definition of the CLI command, wherein the parse graph incorporates the grammar and the information the each syntax element, and wherein [[the]] generating the parse graph comprises;
generating a command parse graph associated with the CLI command;
aggregating the command parse graph with other command parse graphs associated with other CLI commands of [[the]] a plurality of CLI commands; and
merging two or more nodes in the command parse graph that originate from different command parse graphs;
code that causes the device to receive an input text string;
code that causes the device to identify a match between the input text string and the CLI command by traversing the parse graph; and
code that causes the device to, upon identifying the match between the input text string and the CLI command, invoke a command handler function associated with the CLI command.

19. (Currently Amended) The non-transitory computer readable storage medium of claim 18 wherein the code that causes the device to identify the match between the input text string and the CLI command by traversing the parse graph comprises:
code that causes the device to execute a first stage graph traversal comprising traversing down the parse graph in a breadth-first manner and identifying all paths in the parse graph that correspond to CLI commands matching the input text string; and
code that causes the device to execute a second stage traversal comprising traversing up each identified path in the parse graph and selecting a single path from among all the identified paths in the parse graph corresponding to the CLI command.

computer readable storage medium of claim 19 wherein the program code further comprises:
code that causes the device to, subsequently to selecting the single path from among all the identified paths in the parse graph corresponding to the CLI command, generate an argument list for the command handler function associated with the CLI command


-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “merging two or more nodes in the command parse graph that originate from different command parse graphs” as recited in independent Claims 1, 10, and 18.
The closest cited prior art, the combination of US 2004/0040016 (hereinafter “Pearce”) and US 6,848,078 (hereinafter “Birsan”), teaches providing adaptable and configurable command-line interfaces to embedded devices. However, the combination of Pearce and Birsan fails to teach “merging two or more nodes in the command parse graph that originate from different command parse graphs” as recited in independent Claims 1, 10, and 18.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191